White, J.
The assistant attorney general moves the court to dismiss this case for the reason that there is no such recognizance as is required by law to give this court jurisdiction. The motion must be sustained.
The condition of the recognizance, or what purports to be the recognizance, is that it is “ to be void on condition that the said defendant, J. L. Harris, did, on the 7th day of November, 1876, with force and arms, unlawfully carry a certain gun, unconcealed, on a day of election,” etc. In other words, the obligation is to be void if the defendant is guilty of the offense with which he is charged. There must be a substantial compliance with the form provided in the statute, or this court has no jurisdiction. 2 Pasc. Dig., Arts. 6599, 6600.
The appeal is dismissed.

Dismissed.